OPINION — AG — THE $50,000 BOND REQUIRED BY 62 O.S.H. 74, OF THE STATE TREASURER, AS THE " OFFICIAL DEPOSITORY " FOR ALL MONEYS AND FUNDS THAT MAY BE RECEIVED BY ANY STATE OFFICER, BOARD OR COMMISSION, OR ANY EMPLOYEE OF ANY SUCH OFFICER, BOARD OR COMMISSION, " BY VIRTUE OR UNDER COLOR OF OFFICE " APPLIES TO ALL OF THE MONEYS PAID BY THE UNITED STATES TO THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION UNDER THE AGREEMENTS INVOLVED IN THE MENTIONED OPINIONS OF THE AG OFFICE (OPINION NO. SEPTEMBER 27, 1952 OPINION NO. DECEMBER 13, 1954) DEPOSITED BY OR FOR THE OKLAHOMA SECURITY COMMISSION IN SPECIAL OFFICIAL DEPOSITORY ACCOUNTS WITH THE STATE TREASURER. CITE: 40 O.S.H. 221, 62 O.S.H. 71, 62 O.S.H. 74, 74 O.S.H. 361, 62 O.S.H. 7.1, 62 O.S.H. 7.2, 40 O.S.H. 233 (JAMES HARKIN)